UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (mark one) [ x ] Annual Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2012 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-54107 COLORSTARS GROUP (Exact name of registrant as specified in its charter) Nevada 06-1766282 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 10F, No. 566 Jung Jeng Rd. Sindian District, New Taipei City 231, Taiwan, R.O.C. (Address of Principal Executive Offices)(Zip Code) (949) 336-6161 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. {00339331. } YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨(Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) Yes¨Nox The aggregate market value of the registrant’s voting and non-voting common stock held by non-affiliates of the registrant on June 30, 2012 was $76,322,225 (computed by reference to the price at which the registrant’s common stock was last sold). As of February 27, 2013, the registrant had 67,448,890 shares of Common Stock, $0.001 par value, issued and outstanding. NO DOCUMENTS INCORPORATED BY REFERENCE {00339331. } Explanatory Note ColorStars Group is filing this Amendment No. 1 (the “Amendment”) to its Annual Report on Form 10-K for the year ended December 31, 2012, filed with the Securities and Exchange Commission on April 1, 2013 (the “Original Filing”) for the purpose of correcting a technical error that appeared in Item 12 (Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters) of the Original Filing. In the Original Filing, the owners of the shareholder Triad Trading Corporation were reported as Mark Amersey and Nitin Amersey. We are filing this amendment to supply the correct name of the sole owner of Triad Trading Corporation, Markand Amersey. Pursuant to Rule 12b-15 of the Rules and Regulations underthe Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Company has included with this Amendment currently-dated certificationsby the Company’s principal executive officer and principal financial officer, as required by Exchange Act Rules 13a-14(a) and (b) and 15d-14(a) and (b). Except as stated in this Explanatory Note, no other information contained in any Item of the Original Filing is being amended, updated or otherwise revised. This Amendment speaks as of the filing date of the Original Filing and does not reflect any events that may have occurred subsequent to such date. {00339331. } PART III ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth certain information known to us with respect to the beneficial ownership of our common stock as of February 27, 2013 by: · all persons who are beneficial owners of five percent (5%) or more of our common stock; · each of our directors; · each of our executive officers; and · all current directors and executive officers as a group. Except as otherwise indicated, and subject to applicable community property laws, the persons named in the table below have sole voting and investment power with respect to all shares of common stock held by them. Applicable percentage ownership in the following table is based on 67,448,890 shares of common stock outstanding as of February 27, 2013. Title of Class Name and Address of Owner Title Amount of Beneficial Ownership Percentage of Common Stock Owned Common Stock Wei-Rur Chen 7, Mayhua 1st Road Sindian District, New Taipei City 231, Taiwan, R.O.C. President, Chief Executive Officer, Chief Financial Officer, and Chairman of the Board 10,800,000 16.01% Common Stock Hsui-Fu Liu No. 232, Zhongzheng Rd., Shulin City, Taipei County 238, Taiwan, R.O.C. Director 4,000,000 5.93% Common Stock Mei-Ying Chiu 9F, No. 568, Jung Jeng Rd. Sindian District, New Taipei City 231, Taiwan, R.O.C. Secretary and Director 2,500,000 3.71% Common Stock Tsui-Ling Lee 7, Mayhua 1st Road Sindian District, New Taipei City 231,Taiwan, R.O.C. Shareholder 8,000,000 11.86% Common Stock Reuya International LTD (Wei-Rur Chen) 10F, No. 566 Jung Jeng Rd. Sindian District, New Taipei City 231, Taiwan, R.O.C. Shareholder 11,620,000 17.23% Common Stock Triad Trading Corporation (Markand Amersey) Cond Los Faroles 50 Metros Arr Desamparados, SA Shareholder 2,734,600 4.05% Common Stock Circletex Corp. (Nitin Amersey) 300 Center Avenue Suite 202 Bay City, MI 48708 Shareholder 4,076,050 6.04% Common Stock Gideon Holding Inc. (Chuan-Chen Hu) 6FL.-2, No 108 Longjang Rd., Jhongshan Dist Taipei City 104 Taiwan, R.O.C. Shareholder 2,119,096 3.14% Common Stock All executive officers and directors as a group Executive officers and directors as a group 17,300,000 25.65% {00339331. } 1 {00339331. } INDEX TO EXHIBITS Exhibit Description 31.1† Certification of our Chief Executive Officer pursuant to Rule 13(a)-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended 31.2† Certification of our Chief Financial Officer pursuant to Rule 13(a)-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended 32.1‡ Certification of our Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002 32.2‡ Certification of our Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002 † Filed herewith ‡ Furnished herewith 2 {00339331. } SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ColorStars Group Dated: January 17, 2014 By: /s/Wei-Rur Chen Wei-Rur Chen President and Chief Executive Officer, Chief Financial Officer, Chairman of the Board of Directors Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signatures Title(s) Date /s/ Wei-Rur Chen President and ChiefExecutiveOfficer (principal executive officer), Chief Financial Officer (principal financial officer and principal accounting officer), Chairman of the Board of Directors January 17, 2014 Wei-Rur Chen /s/ Hsiu-Fu Liu Director January 17, 2014 Hsiu-Fu Liu /s/ Mei-Ying Chiu Secretary and Director January 17, 2014 Mei-Ying Chiu 3
